PER CURIAM.
REVERSED. We agree with appellant that the trial court erred in dismissing appellant’s action with prejudice. We believe the appellant has sufficiently alleged a cause of action for negligence against the appellees. We, of course, express no view as to the ultimate resolution of the action beyond our holding that the appellant’s allegations are sufficient to require responsive pleadings from the appellees.
ANSTEAD and WARNER, JJ., and WALDEN, JAMES H„ (Retired), Associate Judge, concur.